Citation Nr: 1702873	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for contusion to ribs.

4.  Entitlement to service connection for dental injury, knocked out teeth.

5.  Entitlement to service connection for head injury.

6.  Entitlement to service connection for loss of use, left arm.

7.  Entitlement to service connection for pinched nerve and damage, left arm.

8.  Entitlement to service connection for residuals of a broken jaw.

9.  Entitlement to service connection for residuals of a broken left little finger.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 substantive appeal, the Veteran requested a Board hearing at a local VA office.  Then, in a statement received in October 2011, the Veteran indicated that he would like to cancel his request for a Travel Board hearing and instead requested a hearing at the RO before a Decision Review Officer, which eventually occurred in February 2012.  However, the March 2010 substantive appeal, including the Travel Board hearing request, was resubmitted and received in November 2011.  Additionally, in a December 2016 statement, the Veteran's representative requested that the Veteran be scheduled for a Travel Board hearing as soon as possible.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case must be remanded to the RO to schedule the Veteran for a Travel Board hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the appropriate RO at the earliest available opportunity.  Notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

